                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

KIMBERLANA ELKINS
                                                                 CIVIL ACTION
VERSUS
                                                                 NO. 18-1035-JWD-EWD
JOE EDWARD BRADSHAW AND
GEICO CASUALTY INSUANCE COMPANY

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated April 24, 2019, to which no opposition was filed;

       IT IS ORDERED that the Motion to Remand, (Doc. 2) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s request for fees and costs pursuant to 28

U.S.C. § 1447(c) is DENIED.

       IT IS FURTHER ORDERED this matter is referred to the undersigned for a

scheduling conference.

       Signed in Baton Rouge, Louisiana, on May 13, 2019.



                                               S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
